DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/02/2021 has been entered.

Response to Amendment
With regard to the Office action mailed 02/04/2021, all rejections over the prior art set forth therein are withdrawn in view of the amendment. Specifically, the detection system of Choumane is not configured to prevent signal from one location of the substrate/array from being detected by sensors for adjacent locations. Choumane states (paragraph [0046]):
Because of the absence of an imager element between the chromophores and the photodetectors, a single photodetector can receive light signals coming from different points or zones, thereby generating an interfering signal or crosstalk, which becomes greater with greater spacing or vertical distance between these points or zones and the photodetector. In a preferred embodiment of the invention, this spacing is small, so the interference signal is reduced to a minimum. For example, the diameter of these points or zones is 400 micrometers (µm) and their spacing relative to the photodetectors is 10 µm, such that the interfering signal is minimized.
However, Choumane does not indicate that the interfering signal is reduced to zero.
New grounds of rejection are set forth below in response to the amendment.
Information Disclosure Statement
The IDS submission of 07/14/2021 has been considered. With regard to the following items, only the originally filed specification, claims and drawings have been considered: U.S. Patent Application Nos. 14/822737, 14/665904, 16/670126, 16/777051, 16/983989, 17/018036, 14/850659, 15/972517, 15/689461.
MPEP 609.04(a)(II) states (emphasis provided):
37 CFR 1.98(a)(2)(iii)  requires a copy of a pending U.S. application that is being cited in an IDS if (A) the cited information is not part of the specification, including the claims, and the drawings (e.g., an Office Action, remarks in an amendment paper, etc.), or (B) the cited application is not stored in the USPTO’s IFW system. The requirement in 37 CFR 1.98(a)(2)(iii)  for a legible copy of the specification, including the claims, and drawings of each cited pending U.S. patent application (or portion of the application which caused it to be listed) is sua sponte waived where the cited pending application is stored in the USPTO’s IFW system. This waiver is limited to the specification, including the claims, and drawings in the U.S. application (or portion of the application). If material other than the specification, including the claims, and drawings in the file of a U.S. patent application is being cited in an IDS, the IDS must contain a legible copy of such material.

While it is noted Applicant has supplied pages from the file wrappers of these applications in addition to the originally filed specification, claims and drawings, it is clear from the section of MPEP noted above that, if portions of an application other than the specification, claims and drawings are being submitted for consideration, each such portion (e.g. an Office Action, remarks, prior art references, etc.) is to be separately cited on the IDS. This provides a clear indication in the record as to what, specifically, has been considered. This also prevents any mistaken impression that documents placed in the file wrappers of these applications subsequent to the filing of the IDS have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-8, 11-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Remacle (US 2009/0156415, IDS reference) in view of Yershov (US 2007/0279631, IDS reference), Balch (US 6,083,763, IDS reference) and Besemer (US 6,114,122, IDS reference).

Remacle taught a device for carrying out the amplification and micro-array hybridization (figure 1, paragraph [0030], paragraphs [0144]-[0148]). Remacle’s array of probes thus constitutes a “molecular recognition layer” as recited in claim 1, item ii. Remacle’s device also contained a light source disposed at a location above said molecular recognition layer configured to direct excitation light onto the molecular recognition layer, which excitation is sufficient to cause said molecular recognition layer to produce an optical signal upon binding of the labeled amplicons to the probes (figure 1, “1”; paragraph [0144]). Remacle’s signal was not based on FRET, but rather simply fluorescence.
With regard to claims 6-8 and 11, Remacle taught that in one embodiment, “the support bears several micro-arrays separated by physical or chemical boundaries. Examples for physical barriers are wells, e.g. the support being a 96, 384, 1536 multi-well plate, thus creating separated localized areas onto which capture molecules may be spotted individually” (paragraph [0062]).

1. Remacle’s device did not contain a sensor layer comprising a plurality of optical sensors. Remacle’s detector was above and separate from the molecular recognition layer, and not part of the array. Moreover Remacle’s detector was not a “plurality” of optical sensors, but was instead a photomultiplier tube (figure 1, item 10; paragraph [0131]) which could only interrogate one location on the array at a time, requiring the movement of the array relative to the photomultiplier tube in order to interrogate different regions of the array (paragraph [0133]).
2. Remacle’s device did not contain an optical layer between the sensor layer and the molecular recognition layer. Remacle’s device comprised an emission filter (figure 1, “8”; paragraph [0132]), which can be considered an “optical layer”, but it was not located between the molecular recognition layer and a sensor layer comprising a plurality of optical sensors.
3. Remacle’s device did not contain a fluidic flow path configured to bring the array into contact with one or more reagents for conducting “nucleic acid sequencing identification” (i.e. the reagents for the PCR).
With regard to claim 5, while Remacle’s array can be considered a “biochip”, it is not a “biosensor array” according to claim 1, in that it did not contain the recited sensor layer or optical layer of claim 1.
With regard to claims 12-14 and 20, Remacle’s device did not comprise an “optical layer” and thus did not comprise an “optical coupling layer” comprising a plurality of optical waveguides or a fiber optic faceplate located between the array (molecular recognition layer) and an optical filter layer. While Remacle’s device comprised an emission filter, it was not part of an “optical layer” between a “sensor layer” and the array.
With regard to claim 15, Remacle did not disclose a photodiode sensor. 
With regard to claim 16, Remacle did not disclose a CMOS sensor.

Yershov disclosed an alternative configuration for detecting signal from a microarray (Abstract: “A modular, micro-scale, optical array and biodetection device for quantifying fluorescence intensities of a plurality of substantially separated, and dimensionally uniform elements of a bioarray that are located at known positions on a plain support…”). Several configurations are shown in Figs. 1A-H, where the bioarray “102” is shown to comprise a plurality of elements “104”, each of which contain a specific probe (paragraph [0029]). Each configuration contains an optical module “100” for receiving signal emanating from the array, each such optical module including at least one optical member “112”, a filter “114” and a sensor “116” (paragraph [0028]). Yershov disclosed that the optical member “112” could be a micro-lens array or a fiber optic faceplate (or a combination thereof); see paragraph [0031] (note that in this paragraph and others, the optical member is erroneously referred to as “110” instead of “112”; “110” is shown in figure 1 and described elsewhere (e.g. paragraphs [0024], [0027]) as corresponding to the light source). Of note, in the configurations shown in Figs. 1B and 1C, the optical member “112” is comprised of a fiber optic faceplate, and no micro-lens array is present (paragraphs [0034], [0036]). Yershov disclosed (paragraph [0031], emphasis provided): “The optical member micro-lens array 110 focuses emitted light from the bioarray elements having consistent scale and dimensionality with the bioarray elements 104. The optical member fiber optic faceplate 110 has consistent scale and dimensionality with the bioarray elements 104 transferring emitted light from the bioarray elements substantially without change.” Hence, the fiber optic faceplate does not focus the emitted light, and therefore cannot be considered a “lens”. Figs. 1B and 1C differ only in the interchanged positions of the fiber optic faceplate “112” and the filter “114”. It is noted that the configuration shown in Fig. 1B corresponds to the limitations in claims 12-14 and 20, where the optical layer comprises an optical 
As a detector, Yershov disclosed a CCD chip. Yershov disclosed that “light projected onto CCD chip sensor 116 from individual elements 104 of bioarray 102 do not overlap with projections of light from other elements 104” (paragraph [0029]). This indicates that the individual pixels of the CCD chip are only receiving signal from a single “addressable location” (i.e. element “104”) of the array. 
In discussing the prior art, Yershov stated (paragraph [0012]): “Whereas the biological recognition elements and chip-scale sensing elements have already been developed at the micro-and nano-scale, the supporting hardware and analysis equipment continues to be relatively large, power intensive, and expensive due to current optical designs in CCD cameras and lenses, scanning imagers, and limitations in commercially available light sources.” Yershov disclosed that his device provided “a modular, micro-scale, optical array and biodetection device including an integrated modular optical system and optionally including a reaction chamber and temperature control subsystem that unifies the optical and biochip components into a hand-held, low cost, integrated device for biological and chemical sensing, diagnostics and field deployment” (paragraph [0013]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the apparatus of Remacle by providing a proximal optical module as disclosed by Yershov in place of the distal lens/detector assembly of Remacle for detecting signal from the array, in order to obtain the benefit of a smaller, lower cost system. However, merely replacing the system for excitation and detection of Remacle with that of Yershov would not arrive at the claimed feature of a light source disposed at a location above the array, since Yershov’s system provides light from a position at the sides of the array (Figs. 1A-H, “110”). 

Like Yershov, Balch taught the sensor array could be a CCD device, but additionally taught other alternatives including CMOS devices and photodiode arrays (column 27, lines 25-40):
The detection/imaging apparatus used for the multiplexed molecular analysis system is comprised of a lensless imaging array comprising a plurality of solid state imaging devices, such as an array of CCDs, photoconductor-on-MOS arrays, photoconductor-on-CMOS arrays, charge injection devices (CIDs), photoconductor on thin-film transistor arrays, amorphous silicon sensors, photodiode arrays, or the like. The array is disposed in proximity to the sample (target molecules hybridized to the biosites) and is comparable in size to the reaction chambers. In this manner, a relatively large format digital image of the spatial distribution of the bound target molecules is produced without requiring the use of one or more lenses between the sample and the imaging array.
This teaching renders instant claims 15 and 16 obvious, since it is prima facie obvious to substitute equivalents (CCD detectors, CMOS detectors, photodiode detectors) known for the same purpose (MPEP 2144.06). 
Balch also disclosed (column 27, lines 49-55):
Moreover by placing the imaging array in proximity to the sample as illustrated in FIG. 1, the collection efficiency is improved by a factor of at least ten (100 over any lens-based technique such as found in conventional CCD cameras). Thus, the sample (emitter or absorber) is in near contact with the detector (imaging array), thereby eliminating conventional imaging optics such as lenses and mirrors.
Thus, Balch taught additional advantages for this type of set-up over that of Remacle.
With regard to claim 17, Balch disclosed (column 28, lines 50-52): “Finally, the data processor processes the quantitative imaging data to provide the required parameters for the molecular analysis outcome.”
Besemer taught a “fluid delivery system for delivering and injecting selected fluids into an array cartridge or package which includes a hybridization chamber having a polymer array incorporated therein” as well as a “process control system for monitoring and selectively controlling the fluid delivery system, the fluid mixing system and the temperature control system” (column 2, lines 20-35). The 
A schematic of the fluid delivery system is shown in figure 2 and described at column 6, lines 3-23 as fluidly connecting a plurality of reagent vessels (thus, providing a flow path for reagents).
Besemer taught that the process control systems provided for “automatically carrying out the various steps involved in performing the desired reaction, e.g., hybridization” by monitoring and controlling the fluid delivery system according to preprogrammed instructions (column 12, lines 33-45).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the apparatus of Remacle replacing the distally located detection device with a proximally located sensor array as disclosed by Yershov’s Fig. 1B in order to obtain the advantages of such a device disclosed by Yershov (paragraph [0013]) and Balch (column 27, lines 49-55). It would also have been obvious to use the alternative excitation light source (“from above”) disclosed by Balch, as this was a taught equivalent means for exciting fluorescent labels on a bioarray, as well as alternative sensor types (CCD array, CMOS array, photodiode array; Balch column 27, lines 25-40), as these were taught equivalent sensors for detecting fluorescence on a bioarray (MPEP 2144.06).
In addition, it would have been obvious to provide a fluidics system such as disclosed by Bessemer for providing the reagents for Remacle’s PCR (primers, dNTPs, polymerase, etc.). One would have been motivated to do this so as to automate the process of reagent delivery (along with other aspects such as timing and temperature control), thereby alleviating the need for a technician to manually perform such tasks.
In doing so, one would have arrived at the claimed invention, since Yershov taught “light projected onto CCD chip sensor 116 from individual elements 104 of bioarray 102 do not overlap with projections of light from other elements 104” (paragraph [0029]), and since one would arrive at a as claimed in instant claim 1 (i.e. a sensor layer, a molecular recognition layer, and an optical layer in between, where the optical layer does not comprise a lens). One would also have arrived at instant claim 5, since such an arrangement can be considered a “biochip”.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Remacle (US 2009/0156415, IDS reference) in view of Yershov (US 2007/0279631, IDS reference), Balch (US 6,083,763, IDS reference) and Besemer (US 6,114,122, IDS reference) as applied to claims 1, 5-8, 11-17, 20 above, and further in view of Vo-Dinh (US 6,743,581, IDS reference).
The teachings of Remacle, Yershov, Balch and Besemer have been discussed. With regard to claims 18 and 19, Balch disclosed (column 28, lines 46-50): “The image receive circuitry is responsible for obtaining the digital image from the sensor array and includes preamplification, amplification, analog to digital conversion, filtering, multiplexing, sampling and holding, and frame grabbing functions.” This can be considered detection and signal processing circuitry. However, Balch did not describe these as being “embedded” circuitries.
Vo-Dinh disclosed a sensor biochip (see abstract and figures). Vo-Dinh disclosed (column 6, at line 62): “The photodiodes and the accompanying electronic circuitry were fabricated using a standard 1.2-micron n-well CMOS process. The use of this type of standard process allows the production of photodiodes and phototransistors as well as other numerous types of analog and digital circuitry in a single IC chip. This feature is the main advantage of the CMOS technology in comparison to other detector technologies such as charge-coupled devices or charge-injection devices.”
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the device suggested by the combined teachings of Remacle, Yershov, Balch and Bessemer by using a CMOS array (one of the types of sensors taught by Balch) as the sensor, and embedding the photodiodes and accompanying circuitry therein as disclosed by Vo-Dinh, since this would permit integration of these elements into a single chip, which Vo-Dinh taught was advantageous.

Response to Arguments
Applicant’s arguments as to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claim 21 remains objected to as depending from a rejected claim, but would be allowable if written in independent form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637